Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2014

                                    No. 04-14-00445-CV

Judith ZAFFIRINI, David H. Arredondo, and Clarissa N. Chapa, Independent Co-Executors of
 the Estate of Delfina E. Alexander, Deceased, and Co-Trustees of the Rocio Gonzalez Guerra
                                        Exempt Trust,
                                          Appellants

                                             v.

     Raymond S. DE LEON, II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                       Appellees

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2013-PBA-000133-L2
                          Honorable Jesus Garza, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

      Appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, filed an
“Emergency Motion for Temporary Orders to Preserve Jurisdiction and Rights Pending Appeal
(Emergency Distributions to Family Trust).” The motion is DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court